TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00190-CV



                                     Rosalind Isaac, Appellant

                                                  v.

                                     Midfirst Bank, Appellee


          FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           NO. 14-0056-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Rosalind Isaac filed a pro se brief on October 14, 2014. On November 5,

2014, we ordered Isaac to file an amended brief complying with the formal and substantive rules of

appellate procedure on or before December 4, 2014. See Tex. R. App. P. 38.1; Bolling v. Farmers

Branch Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.) (“To comply with

rule 38.1(f) [of the Texas Rules of Appellate Procedure], an appellant must articulate the issue we

will be asked to decide.”). In our order , we cautioned Isaac that her failure to comply could result

in the striking of her brief and the dismissal of this appeal. See Tex. R. App. P. 38.9. To date, Isaac

has not complied with or otherwise responded to this Court’s order. Accordingly, we strike Isaac’s

brief and dismiss the appeal. See Tex. R. App. P. 42.3(c); Bolling, 315 S.W.3d at 897 (dismissing

pro se appeal for failure to comply with briefing requirements after opportunity to cure deficiencies).
                                           __________________________________________

                                           Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed

Filed: December 18, 2014




                                                2